                Case 5:19-cr-00500-BLF Document 15 Filed 07/02/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11                                   UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                        ) CASE NO. CR -19-0500 BLF
15                                                    )
             Plaintiff,                               ) [PROPOSED] PRELIMINARY ORDER OF
16                                                    ) FORFEITURE
        v.                                            )
17                                                    )
     JEROME SLAYTON, JR.,                             )
18                                                    )
             Defendant.                               )
19                                                    )

20           Having considered the application for a Preliminary Order of Forfeiture filed by the United
21 States and the plea agreement entered on January 21, 2020, wherein the defendant admitted to the

22 forfeiture allegation, and good cause appearing,

23           IT IS HEREBY ORDERED that the following property is forfeited to the United States:
24           a. One Century Arms, Inc., .45 caliber semi-automatic pistol bearing serial number
25               CAICM1047;
26           b. 7 rounds of .45 caliber ammunition; and
27           c. One magazine for the Century Arms, Inc., .45 caliber semi-automatic pistol,
28 pursuant to Title 18, United States Code, Section 924(d)(1).
     [PROPOSED] PRELIMINARY ORDER OF FORFEITURE
     CR 19-0500 BLF                          1
              Case 5:19-cr-00500-BLF Document 15 Filed 07/02/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that the United States, through its appropriate agency, shall seize

 2 the forfeited property forthwith and publish on www.forfeiture.gov, a government website, for at least

 3 thirty days, notice of this Order, notice of the government’s intent to dispose of the property in such

 4 manner as the Attorney General may direct and provide notice that any person, other than the defendant,

 5 having or claiming a legal interest in the property, must file a petition with the Court and serve a copy

 6 on government counsel within (30) days of the final publication of notice or of receipt of actual notice,

 7 whichever is earlier;

 8          IT IS FURTHER ORDERED that the government may conduct discovery in order to identify,

 9 locate or dispose of property subject to forfeiture in accordance with Rule 32.2(b)(3) of the Federal
10 Rules of Criminal Procedure;

11          IT IS FURTHER ORDERED that the Court will retain jurisdiction to enforce the Preliminary
12 Order of Forfeiture, and to amend it as necessary, pursuant to Federal Rule of Criminal Procedure

13 32.2(e); and
           IT IS FURTHER ORDERED that pursuant to Rule 32.2(b)(4) of the Federal Criminal Rules of
14
   Procedure, this Preliminary Order of Forfeiture shall become final as to the defendant at the time of
15
   sentencing and shall be made part of the sentence and included in the judgment.
16
           IT IS SO ORDERED this 2nd day of July                   2020.
17

18

19
                                                  _____________________________________
20                                                HONORABLE BETH LABSON FREEMAN
                                                  United States District Judge
21

22

23

24

25

26

27

28
     [PROPOSED] PRELIMINARY ORDER OF FORFEITURE
     CR 19-0500 BLF                          2
